Standing alone, the allegations in the petition in regard to the contract were subject to exception, but in so far as the terms of the contract were referred to, to show the terms of the ordinance, they should have been retained in the petition. It was not held that the petition would be sufficient with that portion pleading the terms of the contract stricken out; but, on the other hand, the contract was referred to and the petition sustained by the contract, not as the basis of the suit, but as embodying the terms of the ordinance by which the public duty arose. That there are defenses that might be interposed to a mandamus to compel the running of cars on a street railway line is clear to this court, but it did not feel called upon to set them out in its opinion. It becomes useless for us to anticipate *Page 17 
possible defenses at this time, which will meet with due consideration when properly presented.
There is no merit in the motion for rehearing, and it is overruled.
Overruled.
JAMES, Chief Justice, did not sit in this cause.
Writ of error refused.